Title: To Thomas Jefferson from Albert Gallatin, 8 March 1804
From: Gallatin, Albert
To: Jefferson, Thomas


               
                  Dear Sir 
                   8 March 1804
               
               I enclose a letter from Mr Briggs. I think his leaving the territory without leave of absence extremely wrong; and Mr Williams ought also to have staid. They will arrive after the adjournmt. of Congress, and there is now a bill before Congress embracing every amendment which they had suggested. That board is altogether deficient; and their decision not to take up any claims until after they had been transcribed on the record is the cause of their having done nothing. I wrote to the Register that it was wrong, and had a section introduced in the new bill to remove any doubt on the subject. I believe also that the degree of correctness contemplated by Mr Briggs could not be obtained for five times the sum allowed by law which is 4 dollars per mile—
               Respectfully Your obt. Servt.
               
                  Albert Gallatin 
               
            